          Case 1:18-cv-05653-AJN Document 71 Filed 06/04/20 Page 1 of 1

                                                                                                    6/4/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Sheldon Herbert, et al.,

                         Plaintiffs,
                                                                    18-cv-5653 (AJN)
                 –v–
                                                                          ORDER
  Go New York Tours, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       A class action settlement fairness hearing is currently scheduled for June 9, 2020 at 3

p.m. and will be held by teleconference in light of the COVID-19 public health crisis. By June 5,

2020, the parties shall inform the Court whether they have advised class members of the date,

time, and dial-in information for this hearing. If they have not, they shall inform the Court

whether they will be able to do so prior to the hearing or whether they will seek an adjournment

of the hearing to a later date to allow them time to so inform class members.

       SO ORDERED.


Dated: June 4, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
